Exhibit 10.3

September 22, 2016

Keith Bass

CONFIDENTIAL

Dear Keith,

As you know, WCI Communities, Inc. (the “Company”) has entered into an agreement
pursuant to which it will be acquired by Lennar Corporation (the transactions
contemplated by such agreement, the “Transaction”). In connection with the
Transaction, the Company has determined that you will be eligible to receive a
retention and transaction bonus.

In consideration for, among other things, your continued support through the
date of the consummation of the Transaction (the “Closing Date”), you will be
eligible to receive a transaction bonus in an amount equal to $3,220,000 (the
“Transaction Bonus”), subject to your continued employment with the Company
through the Closing Date; provided that the amount of the Transaction Bonus will
in no event exceed the amount necessary to be paid so that the net amount
retained by you, after deduction of all taxes under Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code” and such taxes, the “Excise
Taxes”), and income taxes imposed on all payments in connection with or
otherwise related to the Transaction (including, without limitation, the
Transaction Bonus and the Retention Bonus (as defined below)) is equal to the
net amount you would have retained absent any Excise Taxes (in each case,
assuming termination of employment without Cause (as defined in that certain
Employment Agreement, dated November 29, 2012, by and between you, the Company,
WCI Communities Management, LLC and WCI Communities, LLC (the “Employment
Agreement”)) on the Closing Date). The Transaction Bonus, less applicable
withholdings and deductions, shall be payable by the Company to you in a cash
lump sum on the Closing Date. The Company and you shall use commercially
reasonable efforts to minimize the amount of payments under the Employment
Agreement, this letter and any other written agreement between the parties as of
the date hereof that will constitute “parachute payments” within the meaning of
Section 280G of the Code; provided that you will have no obligation to waive any
right to any payment or benefit (or to the acceleration of any payment or
benefit) and the parties acknowledge and agree that, on and after the date
hereof, Paragraph 7G of the Employment Agreement no longer applies and is of no
force and effect.

Further, in consideration for, among other things, your continued support
following the Closing Date, you will be eligible to receive a retention bonus in
an amount equal to $930,000 (the “Retention Bonus”). The Retention Bonus, less
applicable withholdings and deductions, shall be payable by the Company to you
in a cash lump sum on the first payroll date of the Company following the
earlier of (a) the one hundred twentieth (120th) day following the Closing Date
and (b) the date of termination of your employment by the Company other than for
Cause, by you for Good Reason (as defined in the Employment Agreement) or due to
death or disability (such earlier date, the “Retention Date”), subject to your
continued employment through the Retention Date; provided that, for the
avoidance of doubt, if your employment with the Company is terminated by the
Company for Cause or by you without Good Reason prior to the Retention Date, you
shall have no right to receive the Retention Bonus.



--------------------------------------------------------------------------------

Notwithstanding the foregoing or anything to the contrary in the Employment
Agreement, (i) the parties agree that any change in your title, duties or
responsibilities to another senior executive position of Lennar Corporation as a
result of the consummation of the Transaction and any reallocation of duties or
responsibilities, respectively, amongst executive officers of the Company and
Lennar Corporation in connection with the Transaction, or any change in your
annual cash bonus opportunity (either such change, a “CIC Adjustment”) may,
prior to the 120th day following the consummation of the Transaction, constitute
Good Reason to terminate your employment pursuant to Paragraph 6D(ii) or (iv) of
the Employment Agreement but, regardless of any CIC Adjustment, during the
120-day period following the consummation of the Transaction, you will help
facilitate the Transaction and the related integration in a manner commensurate
with your senior executive position, (ii) the parties agree that any required
notice of intention to terminate for Good Reason may be provided at any time
within 90 days following the occurrence of the event constituting Good Reason
(including, without limitation, the occurrence of a CIC Adjustment on or
following the consummation of the Transaction) and any cure period shall
commence on the Company’s receipt of such notice and end on the later of (a) the
30th day after the Company’s receipt of such notice and (b) the 120th day
following the consummation of the Transaction, and the termination due to an
event constituting Good Reason (including, without limitation, the occurrence of
a CIC Adjustment on or following the consummation of the Transaction) may occur
at any time within two (2) years of the occurrence of such event (subject to any
required notice and cure periods), (iii) any bonus under the 2016 Management
Incentive Compensation Plan to which you are currently eligible shall constitute
Accrued Bonus (as defined in the Employment Agreement) in connection with any
termination of employment on or following the Closing Date, and (iv) you hereby
waive all rights to payment of any Pro-Rated Bonus or Change in Control
Pro-Rated Bonus (each as defined in the Employment Agreement) in connection with
any termination of employment on or following the Closing Date. For the
avoidance of doubt, “Base Salary” as referenced in Paragraph 6D(i) of the
Employment Agreement refers to your then-current base salary as in effect before
any applicable reduction (or, if greater, your base salary as in effect
immediately prior to the Closing Date).

Payment of the Transaction Bonus and Retention Bonus hereunder is subject to the
consummation of the Transaction and the terms and conditions set forth in this
letter and, in the event the Transaction does not occur, this letter shall be
void ab initio.

The Transaction Bonus and Retention Bonus reflects the importance of your
contributions and our desire to reward you as a key member of our team. Thank
you for your dedication.

 

2



--------------------------------------------------------------------------------

This letter shall be governed in all respects by, and construed, interpreted and
enforced in accordance with, the internal laws of the State of Delaware, without
giving effect to the choice of law principles thereof. This letter may be
executed in several counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same agreement.

 

 

Yours truly,

 

/s/ John McGoldrick

 

WCI Communities, Inc.

 

By: John McGoldrick

Title: Senior Vice President, Human Resources

/s/ John McGoldrick

 

WCI Communities Management, LLC

By: John McGoldrick

Title: Senior Vice President, Human Resources

/s/ John McGoldrick

 

WCI Communities, LLC

 

By: John McGoldrick

Title: Senior Vice President, Human Resources

 

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

Acknowledged and agreed as of the first date set forth above

 

/s/ Keith Bass

Keith Bass

 

[Signature Page to Letter Agreement]